DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 7/31/2019.
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adeli US Patent Application Publication No. 20030009323 filed July 6, 2001 and published Jan. 9, 2003.

Regarding Claims 1, 8, and 15, Adeli disclose a method comprising: 
receiving, by a data processing system, a query for a property associated with an attribute of an element of software (Fig. 4, steps 74-76, query to obtain pointer data and localization setting for painter object, Adeli); 
executing, by the data processing system, a search within a storage device of the data processing system for the property that satisfies the query (Fig. 4, steps 74-76, a query triggers a search based on the query, Adeli); 
displaying, by the data processing system, the property and attributes that support the property (Fig. 4, step 84, wherein displaying the object corresponds to displaying the property, Adeli); 
receiving, by the data processing system, a first type of input regarding the property, wherein the first type of input includes a value for the property (Fig. 5, steps 96-98 the painter object can receive any of the properties shown in the top left corner, where are at least ten properties, each property has a value such as ID or code, Adeli); 
receiving, by the data processing system, a second type of input that includes selection of at least one attribute from the attributes that support the property (Fig. 5, steps 96-98 the painter object can receive any of the properties shown in the top left corner, where are at least ten properties, each property has a value such as ID or code, Adeli); and 

Also claim 8 recites;
A non-transitory computer-readable memory storing a plurality of instructions executable by one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing (Para. 0035, Fig. 2, Adeli).
Claim 15, recites;
one or more processors; and a memory coupled to the one or more processors, the memory storing a plurality of instructions (Para. 0046, Adeli).
Regarding Claims 2, 9, and 16,  Adeli disclose a method wherein the query includes a plurality of properties linked with one or more operators, the search retrieves all properties that satisfy the query (Fig. 5, left corner wherein the “SOME OF THE PAINTER OBJECT” corresponds to properties, Adeli), the displaying includes displaying the properties that satisfy the query, and the attributes are displayed with an identifier to identify whether the attributes support at least one of the properties (Fig. 4, step 88, Adeli).
Regarding Claims 3, 10, and 17, Adeli disclose a method wherein the attributes are displayed with the identifier to identify whether the attributes support all of the properties (Para. 0038, wherein the method of validating the set of object painters as valid corresponds to attributes are displayed with the identifier to identify whether the attributes support all of the properties (Adeli).  

Regarding Claims 5, 12, and 19, Adeli disclose a method wherein the value is assigned to only the selected multiple attributes across multiple elements of the software (Para. 0038, wherein the method of allowing a user to assign specific value based on the user role corresponds to the value is assigned to only the selected multiple attributes across multiple elements of the software, Adeli).
Regarding Claims 6, 13, and 20, Adeli disclose a method wherein the first type of input further includes selection of a second painting mode, the second type of input includes selection of a single attribute from the attributes identified to support the property or selection of the element having the attributes identified to support the property (Fig. 5, steps 96-98 the painter object can receive any of the properties shown in the top left corner, where are at least ten properties, each property has a value such as ID or code, Adeli), and the value is assigned to all of the attributes identified to support the property based on the selection of the second painting mode (Fig. 5, step 106 and Fig. 7, wherein the user input is used to assign value to the properties, for example in 
Regarding Claim 7, and 14, Adeli disclose a method wherein the value is assigned to all of the attributes identified to support the property across multiple elements of the software (Para. 0046, wherein the method of assigning value to properties on different level of a hierarchy corresponds to across multiple elements of the software, Adeli).  

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 21, 2021